DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2,7-8, 10, 12, and 14-15 are objected to because of the following informalities:
Claim 1: the clause “a target component of the UPS” should be amended to recite “a target component of the electrical system of the UPS” or “a target component of the electrical system” in order to maintain proper antecedent basis because the electrical system comprises the target component.
Claim 1, Ln.10, Claim 2, Claim 7, Claim 8, Claim 10, and Claim 14: the clause: “fluid” should be amended to recite “the fluid” because the antecedent basis for the fluid was previously established in claims 1 and 13.
Claims 2, 10, and 15: the clause “to force air to flow” should be amended to recite “to force the air to flow” because the antecedent basis for the air was previously established in claim 2.
Claim 10: the clause “cooling air” should be amended to recite “cooling the air” because the antecedent basis for the air was previously established in claim 2.
Claim 12: the clause “a plurality of semiconductors” should be amended to recite “the target component, wherein the target component is a plurality of semiconductors” because Applicant’s specification in [0093] defines the plurality of semiconductors and the target component as the same component, 115. For the purpose of examination, the plurality of semiconductors and the target component are being interpreted as the same component.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107396599), of record cited in the IDS with Original Copy and English Translation of the Abstract) in view of Campbell et al. (US 2017/0013746).
Regarding claim 1, Li discloses (Figs.1-3) an uninterruptible power supply comprising: a housing (1) defining an interior space (interior space of 1); a door (Fig.2: door) operatively connected to the housing, the door being configured to be selectively opened and closed for accessing the interior space of the housing (the door is operatively connected to 1 to open and close for accessing the interior space of 1); an electrical system (2 and 21 in combination) enclosed within the housing; at least one liquid cooling device (3) mounted to a target component (2) of the UPS disposed within the housing for cooling thereof, the at least one liquid cooling device defining a fluid conduit (4) for circulating fluid (Pg.3, Lns.1-3 of English Translation: liquid cooling medium flowing through 4) therethrough; and a pumping module (52) comprising at least one pump (522) fluidly connected to the at least one liquid cooling device for circulating fluid therethrough, each of the at least one pump and the fluid conduit of the at least one liquid cooling device defining in part a liquid cooling circuit (3, 4, and 51-54) (4 and 52 in combination each define a part of the liquid cooling circuit), the pumping module being mounted to the door (52 is mounted to the door) and disposed on an interior side (interior side of the door with 52) thereof.
Li fails to explicitly disclose the pumping module disposed on an exterior side thereof.
However, Campbell teaches (Fig.9) the pumping module (720) disposed on an exterior side (720 is disposed on an exterior side of 110) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Campbell to modify Li such that the pumping module is disposed on an exterior side of the door instead of on an interior side of the door in order to increase the available space inside the housing and thus making it possible to include additional components (i.e., additional electrical systems to improve performance and/or additional liquid cooling devices to improve heat dissipation), and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 13, Li discloses (Figs.1-3) a door assembly for an uninterruptible power supply (Pg.4, Ln.30 of English Translation: UPS), the UPS including a housing (1) defining an interior space (interior space of 1), the door assembly comprising: a door (Fig.2: door) having an interior side (interior side of the door) and an exterior side (exterior side of the door), the door being configured to be operatively connected to the housing of the UPS such that the door can be selectively opened and closed for accessing the interior space of the housing (the door is operatively connected to 1 to open and close for accessing the interior space of 1); and a pumping module (52) comprising at least one pump (522) configured to be fluidly connected to at least one liquid cooling device (3) of the UPS disposed in the interior space for circulating fluid (Pg.3, Lns.1-3 of English Translation: liquid cooling medium flowing through 4) therethrough, the pumping module being mounted to the door (52 is mounted to the door) and disposed on an interior side (interior side of the door with 52) thereof.
Li fails to explicitly disclose the pumping module disposed on an exterior side thereof.
However, Campbell teaches (Fig.9) the pumping module (720) disposed on an exterior side (720 is disposed on an exterior side of 110) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Campbell to modify Li such that the pumping module is disposed on an exterior side of the door instead of on an interior side of the door in order to increase the available space inside the housing and thus making it possible to include additional components (i.e., additional electrical systems to improve performance and/or additional liquid cooling devices to improve heat dissipation), and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 14, Li discloses the door defines at least one opening (Pg.4, Lns.36-39 of English Translation and Fig.3: opening in the door for 54 via screw holes and the opening in the door itself), the door assembly further comprising an air-to-liquid heat exchanger (Pg.5, Par.5 and Pg.6, Ln.7 of English Translation and Fig.3: 54, 55, and fin on 54 in combination) configured for cooling air (cool air flowing through 55 and across 54 where the air-to-liquid heat exchanger cools air by pulling hot air into the ambient environment for cooling) flowing therethrough, the air-to-liquid heat exchanger being mounted to the door on the exterior side (Fig.3: exterior side of the door with 55) thereof and being at least partially aligned with the at least one opening (54 and 55 in combination are aligned within the opening in the door), the air-to-liquid heat exchanger comprising: a cooling coil (54) for circulating fluid therethrough; and a plurality of fins (Pg.6, Ln.7 of English Translation and Fig.3: fin on 54) in thermal contact with the cooling coil (fin on 54 are in thermal contact with 54).
Claims 2-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Campbell as applied to claim 1 above, and further in view of Scheucher (US 2011/0014501)
Regarding claim 2, Li discloses the door defines at least one opening (Pg.4, Lns.36-39 of English Translation and Fig.3: opening in the door for 54 via screw holes and the opening in the door itself), the UPS further comprising: an air-to-liquid heat exchanger (Pg.5, Par.5 and Pg.6, Ln.7 of English Translation and Fig.3: 54, 55, and fin on 54 in combination) configured for cooling air (cool air flowing through 55 and across 54 where the air-to-liquid heat exchanger cools air by pulling hot air into the ambient environment for cooling) flowing therethrough, the air-to-liquid heat exchanger being mounted to the door on the exterior side (Fig.3: exterior side of the door with 55) thereof and being at least partially aligned with the at least one opening (54 and 55 in combination are aligned within the opening in the door), the air-to-liquid heat exchanger comprising: a cooling coil (54) for circulating fluid therethrough; and a plurality of fins (Pg.6, Ln.7 of English Translation: fin on 54) in thermal contact with the cooling coil (fin on 54 are in thermal contact with 54); and at least one fan (55), the at least one fan being configured to force air to flow through the at least one opening of the door and through the air-to-liquid heat exchanger (55 forces air to flow through the opening in the door where 54, 55, and fin on 54 in combination are aligned).
Li in view of Campbell fails to explicitly disclose the at least one fan contained within the housing when the door is closed.
However, Scheucher teaches (Fig.1) the at least one fan (117) contained within the housing (101) when the door (107) is closed (117 is contained within 101 when 107 is closed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Scheucher to modify Li in view of Campbell such that the at least one fan is contained within the housing when the door is closed in order to improve physical protection for the fan and to improve heat dissipation by positioning the fan closer to the heat generating components within the device thus creating a shorter airflow path between the fan and the opening, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 3, Li discloses the air-to-liquid heat exchanger is disposed vertically higher than the pumping module (see Fig.1 below: when the device is rotated 180 degrees, 54, 55, and fin on 54 in combination are disposed vertically higher than 52).

    PNG
    media_image1.png
    697
    742
    media_image1.png
    Greyscale

	Regarding claim 4, Li in view of Campbell and Scheucher fails to explicitly disclose the at least one fan is mounted to the door on an interior side thereof.
However, Scheucher further teaches the at least one fan (117) is mounted to the door (107) on an interior side (interior side of 107) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Scheucher to modify Li in view of Campbell and Scheucher such that the at least one fan is mounted to the door on an interior side in order to achieve the benefits of claim 2 above, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 15, Li discloses at least one fan (55), the at least one fan being configured to force air to flow through the at least one opening of the door and through the air-to-liquid heat exchanger (55 forces air to flow through the opening in the door where 54, 55, and fin on 54 in combination are aligned).
Li in view of Campbell fails to explicitly disclose the at least one fan is mounted to the door on the interior side thereof.
However, Scheucher further teaches the at least one fan (117) is mounted to the door (107) on an interior side (interior side of 107) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Scheucher to modify Li in view of Campbell such that the at least one fan is contained within the housing when the door is closed in order to improve physical protection for the fan and to improve heat dissipation by positioning the fan closer to the heat generating components within the device thus creating a shorter airflow path between the fan and the opening, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Campbell as applied to claim 1 above, and further in view of Gooch (US 2009/0216381)
Regarding claim 5, Li discloses a wall (wall with 11) defining an opening (11) for air to be pulled into the interior space of the housing through the opening (Pg.4, Lns.43-47 of English Translation: air is pulled into the interior space of 1 through inlet/ventilation hole 11 by 55).
Li in view of Campbell fails to explicitly disclose a top wall defining a top opening for air to be pulled into the interior space of the housing through the top opening.
However, Gooch teaches (Fig.4) a top wall (top wall of 22 where air is pulled in from) defining a top opening (top opening in 22 as shown in Fig.4 through which air is pulled into 22) for air (AIR in 22 as shown in Fig.4) to be pulled into the interior space (interior space of 22) of the housing (22) through the top opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Gooch to modify Li in view of Campbell such that the opening is placed on a top wall of the housing as a top opening in order to improve the air circulation and ventilation capabilities of the device by utilizing a modular design (i.e., when the side of the housing with the opening is blocked when the device is up against a wall of a room the device is being stored in and the top wall of the housing is not, air can still circulate), and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 6, Li discloses a wall (wall with 11) defining an opening (11) for air to be pulled into the interior space of the housing through the opening (Pg.4, Lns.43-47 of English Translation: air is pulled into the interior space of 1 through inlet/ventilation hole 11 by 55).
Li in view of Campbell fails to explicitly disclose a bottom wall defining a bottom opening for air to be pulled into the interior space of the housing through the bottom opening.
However, Gooch teaches (Fig.4) a bottom wall (bottom wall of 30 where air is pulled in from) defining a bottom opening (bottom opening in 30 as shown in Fig.4 through which air is pulled into 30) for air (AIR in 30 as shown in Fig.4) to be pulled into the interior space (interior space of 30) of the housing (30) through the bottom opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Gooch to modify Li in view of Campbell such that the opening is placed on a bottom wall of the housing as a bottom opening in order to improve the air circulation and ventilation capabilities of the device by utilizing a modular design (i.e., when the side of the housing with the opening is blocked when the device is up against a wall of a room the device is being stored in and the bottom wall of the housing is not, air can still circulate), and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Campbell as applied to claim 1 above, and further in view of Lin et al. (US 2015/0059360).
Regarding claim 7, Li in view of Campbell fails to explicitly disclose the pumping module further comprises at least one plate heat exchanger defining part of the liquid cooling circuit, the at least one plate heat exchanger being fluidly connected to the at least one pump and to the at least one liquid cooling device; and fluid cooled in the liquid cooling circuit by the at least one plate heat exchanger is routed to the at least one liquid cooling device.
However, Lin teaches (Fig.3) the pumping module (40) further comprises at least one plate heat exchanger (20 and 30) defining part of the liquid cooling circuit (20 and 30 define part of the liquid cooling circuit where the liquid cooling circuit is shown in Fig.3), the at least one plate heat exchanger being fluidly connected to the at least one pump and to the at least one liquid cooling device (10); and fluid (fluid in the liquid cooling circuit) cooled in the liquid cooling circuit by the at least one plate heat exchanger is routed to the at least one liquid cooling device (fluid is circulated through the liquid cooling circuit and to 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Lin to modify Li in view of Campbell such that the pumping module further comprises at least one plate heat exchanger defining part of the liquid cooling circuit, the at least one plate heat exchanger being fluidly connected to the at least one pump and to the at least one liquid cooling device; and fluid cooled in the liquid cooling circuit by the at least one plate heat exchanger is routed to the at least one liquid cooling device in order to utilize a plate heat exchanger to improve heat dissipation from the target component.
Regarding claim 8, Li discloses the door defines at least one opening (Pg.4, Lns.36-39 of English Translation and Fig.3: opening in the door for 54 via screw holes and the opening in the door itself); the UPS further comprises an air-to-liquid heat exchanger (Pg.5, Par.5 and Pg.6, Ln.7 of English Translation: 54, 55, and fin on 54 in combination) configured for cooling air (cool air flowing through 55 and across 54 where the air-to-liquid heat exchanger cools air by pulling hot air into the ambient environment for cooling) flowing therethrough, the air-to-liquid heat exchanger being mounted to the door on the exterior side (Fig.3: exterior side of the door with 55) thereof and being at least partially aligned with the at least one opening (54 and 55 in combination are aligned within the opening in the door), the air-to-liquid heat exchanger comprising: a cooling coil (54) for circulating fluid therethrough, the cooling coil defining part of an air cooling circuit (54 defines a part of an air cooling circuit); and a plurality of fins (Pg.6, Ln.7 of English Translation: fin on 54) in thermal contact with the cooling coil (fin on 54 are in thermal contact with 54).
Li in view of Campbell fails to explicitly disclose the pumping module further comprises at least one plate heat exchanger defining part of the liquid cooling circuit and part of the air cooling circuit so that heat can be transferred between fluid in the liquid cooling circuit and fluid in the air cooling circuit at the at least one plate heat exchanger.
However, Lin teaches (Fig.3) the pumping module (40) further comprises at least one plate heat exchanger (20 and 30) defining part of the liquid cooling circuit (20 and 30 define part of the liquid cooling circuit where the liquid cooling circuit is shown in Fig.3) and part of the air cooling circuit (20 and 30 define part of the air cooling circuit because they are indirectly connected to 50 and 60, which defines the air cooling circuit) so that heat (heat from 9) can be transferred between fluid (fluid in the liquid cooling circuit) in the liquid cooling circuit and fluid (air) in the air cooling circuit at the at least one plate heat exchanger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Lin to modify Li in view of Campbell such that the pumping module further comprises at least one plate heat exchanger defining part of the liquid cooling circuit and part of the air cooling circuit so that heat can be transferred between fluid in the liquid cooling circuit and fluid in the air cooling circuit at the at least one plate heat exchanger in order to utilize a plate heat exchanger to improve heat dissipation from the target component.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Campbell, and Lin as applied to claim 8 above, and further in view of Martin et al. (US 2010/0085708)
Regarding claim 9, Li discloses the liquid cooling circuit is defined entirely locally at the UPS (the liquid cooling circuit is defined locally by the UPS).
Li in view of Campbell and Lin fails to explicitly disclose the cooling coil of the air-to-liquid heat exchanger is configured to be connected to an external cooling equipment such that the air cooling circuit is defined at least in part externally of the UPS.
However, Martin teaches (Fig.1) the cooling coil (cooling coil of 58 and 64) of the air-to-liquid heat exchanger (54, 56, and 58 in combination and 60, 62, and 64 in combination) is configured to be connected to an external cooling equipment ([0032] and [0035]: 42) such that the air cooling circuit (air cooling circuit is defined at least in part externally 20 because 54, 56, 58 in combination and 60, 62, and 64 in combination connect to external cooling devices via the liquid cooling lines that are connected to 110) is defined at least in part externally of the UPS (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Martin to modify Li in view of Campbell and Lin such that the cooling coil of the air-to-liquid heat exchanger is configured to be connected to an external cooling equipment such that the air cooling circuit is defined at least in part externally of the UPS in order to increase the cooling performance of the system by including an additional cooling system to further transfer heat and discharge the heat to the ambient environment.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Campbell as applied to claim 1 above, and further in view of Oughton, JR. et al. (US 2015/0062819).
Regarding claim 11, Li in view of Campbell fails to explicitly disclose the electrical system comprises: a rectifier module configured to be electrically connected to at least one battery for charging thereof, and an inverter module electrically connected to the at least one battery for supplying electrical power from the at least one battery to a target load; and the target component is a component of the electrical system of the UPS.
However, Oughton, JR. teaches (Figs.7A-7B) the electrical system (Fig.7B) comprises: a rectifier module (710) configured to be electrically connected to at least one battery (740) for charging thereof, and an inverter module (720) electrically connected to the at least one battery for supplying electrical power (electrical power from the battery) from the at least one battery to a target load ([0025]-[0026]: the load being powered); and the target component (712, 722, 732, and 742) is a component (712, 722, 732, and 742 are components of the electrical system) of the electrical system of the UPS (700).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Oughton, JR. to modify Li in view of Campbell such that the electrical system comprises a rectifier module configured to be electrically connected to at least one battery for charging thereof, an inverter module electrically connected to the at least one battery for supplying electrical power from the at least one battery to a target load, and the target component is a component of the electrical system of the UPS in order to achieve the benefits of an uninterruptible power supply by utilizing components of an uninterruptible power supply that are typically included (Oughton, JR.: [0002]) and well known to one of ordinary skill in the art thus simplifying the design process of the electrical system and cool large heat density components in an energy-saving and quiet manner (Li: Abstract).
Regarding claim 12, Li in view of Campbell and Oughton, JR. fails to explicitly disclose at least one of the inverter module and the rectifier module comprises a plurality of semiconductors; and the at least one liquid cooling device is mounted to at least one of the semiconductors.
However, Oughton, JR. further teaches at least one (710 and 720) of the inverter module and the rectifier module comprises a plurality of semiconductors (712 and 722); and the at least one liquid cooling device (750a and 750b; [0027]: 750a and 750b have a structure such as those in Figs.1A and 1B which includes a heat pipe that uses liquid cooling as described in [0021]) is mounted to at least one of the semiconductors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Oughton, JR. to modify Li in view of Campbell and Oughton, JR. such that at least one of the inverter module and the rectifier module comprises a plurality of semiconductors and the at least one liquid cooling device is mounted to at least one of the semiconductors in order to achieve the benefits of claim 11 above.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recite in the combined subject matter of claims 1, 2, and 10 because claim 10 recites the limitation:
	“the UPS further comprises: a second door operatively connected to the housing, the second door being configured to be selectively opened and closed for accessing the interior space of the housing, the second door defining at least one opening; a second pumping module comprising at least one pump fluidly connected to the at least one liquid cooling device for circulating fluid through the liquid cooling circuit, the second pumping module being mounted to the second door and disposed on an exterior side thereof; a second air-to-liquid heat exchanger mounted to the second door on the exterior side thereof, the second air-to-liquid heat being configured for cooling air flowing therethrough, the second air-to-liquid heat exchanger being at least partially aligned with the at least one opening of the second door, the second air-to-liquid heat exchanger comprising: a cooling coil for circulating fluid therethrough; and a plurality of fins in thermal contact with the cooling coil of the second air- to-liquid heat exchanger; and at least one second fan contained within the housing when the second door is closed, the at least one second fan being configured to force air to flow through the at least one opening of the second door and through the second air-to-liquid heat exchanger.”.
	The aforementioned limitations, in combination with all remaining limitations of claims 1 and 2, are believed to render the combined subjected matter of claims 1, 2, and 10, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combinations, subject to the obviation of the rejections and objections as noted above.
	Li is believed to be the closest prior art of record for claim 10.
Regarding claim 10, Li discloses the door is a first door (the door is a first door); the air-to-liquid heat exchanger is a first air-to-liquid heat exchanger (54, 55, and fin on 54 in combination is a first air-to-liquid heat exchanger); the at least one fan is at least one first fan (55 is at least one first fan); the pumping module is a first pumping module (52 is a first pumping module).
	As such, the prior art taken alone or in combination fails to teach or fairly suggest, at least, the aforementioned allowable limitations of claim 10 absent impermissible hindsight in combination with the other required elements of claims 1 and 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao (US 2022/0046822) discloses a hybrid data center rack;
Elsherbini et al. (US 2021/0407888) discloses modular microchannel thermal solutions for integrated circuit devices;
Brun et al. (US 2021/0280497) discloses a modular technique for die-level liquid cooling;
Davis (US 2021/0098946) discloses uninterruptible power supplies with replaceable receptacle panels;
Ross (US 10,582,835) discloses a portable data center;
Aston et al. (US 2020/0003497) discloses additively manufactured heat transfer device;
Campbell et al. (US 2014/0133099) discloses an air-cooling and vapor condensing door assembly;
Spearing et al. (US 2008/0018212) discloses integral swivel hydraulic connectors, door hinges, and method and systems for their use;
Reddin et al. (US 2007/0193291) discloses a cooling and climate conditioning system for a vehicle;
Bilski et al. (US 6,351,381) discloses a heat management system; and
Baer (US 2001/0042616) discloses a method and apparatus for cooling electronic enclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835      

/STEPHEN S SUL/            Primary Examiner, Art Unit 2835